DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This final action is responsive to the amendments filed on 2/22/21.
	Claims 1, 2, 4, 6-9, 11, 13-16, 18, and 20 are pending. 

Response to Arguments
	The double patenting rejection is maintained, as described in the prior Office action.
	The applicant argues that the cited references do not teach “arrange the indicator at a region, corresponding to a date or time by using work time information included in the work history information, in a calendar form.” In particular, the applicant argues that Chakra does not disclose placing the icons regarding each of the incomplete task lists at a region, in a calendar form, corresponding to a date or time (i.e., the calendar application disclosed in Charkra is argued by the applicant to not place or display icons or indicators in the form of a calendar representing a date or time).  Upon further consideration, the examiner respectfully disagrees. Chakra is relied on the make abundantly clear “calendar” form. Yoakum is relied on to disclose this limitation by way of a new ground of rejection, explained in the Office action, below. Regardless, Augustine, in fact, discloses placing icons regarding tasks at a region such as an icon corresponding with the application Microsoft Word [0079]; fig. 7; see also figs. 2 to 6. 
	With respect to the amended limitations, a new ground of rejection is applied below in the Office action.

	Thus, the claims remain rejected. 

Obviousness-Type, Nonstatutory Double Patenting
Claims 1-6, 8-13, and 15-20 of this application is patentably indistinct from claims 1, 2, 3, and 6 of US Patent No. 10,540,428 and claims 1, 2, 5, and 6 of US No. 10,540,429. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-13, and 15-20 are rejected on the ground of obviousness-type, nonstatutory double patenting as being unpatentable over the claims mentioned in the table below of U.S Patent No. 10,540,428 (14/616,253) and No. 10,540,429 (14/838,400). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons mentioned in the table below.

16/717,255
10,540,428 
10,540,429
control the transceiver to receive, from a second device, a work request for editing the stored document (claim 1)
a server receiving a transmitted editing request (claim 1)
Server; receiving request for editing (claim 1)
edit the stored document based on the received work request, create work history information with respect to editing the document by the server, arrange the created work history information with 

Edit the stored document; create work history information; indicator (claim 1)
control the transceiver to transmit, toward a third device, the work history information with the indicator, to cause the third device to display the work history information in the calendar form (claim 1)
The work history information related to the document edited in the server, displayed at a receiving/requesting device (claim 1)
Created/received calendar (claim 1); operations of the second device may be performed by at least one of a third device through a nth device (col. 10, lines 15-18) cooperating through n devices (col. 15, lines 28-31)
wherein the created work history information comprises at least one of title information of the edited document, user information related to the edited document, file size information of the edited document and work time information of the edited document (claims 1 and 2)
Work type information includes creating the document (claim 2); user identification (claim 3)
Title information (claim 1)
Generate an indicator based on at least one of a title of the document, a program used to edit the document, and a title of a device that requests creating or editing of the document which are included in the created work history information; arrange the indicator at a region corresponding to a date or time using work time information included in the work history information, in a calendar form (claim 1) (claim 3)
Arranged work history information including title information, work type information, and work time information  (claim 1)
The created calendar based on work history information, indicator, etc. (claim 1, claim 2)
wherein the user information related to the edited document comprises identification information of a user who edited the edited document (claim 4)
User information (claim 3)
e.g., user who edited the document (claim 5)
corresponding to a date or time (claim 1)
A date in the calendar (claim 6)
Date information including month (claim 6)
wherein the at least one processor is further configured to control the transceiver to 





Independent claims 8 and 15 and their corresponding dependent claims are based on a similar double patenting rationale as those of claims 1, 2, 4, 6, and 7, mentioned above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 9, 11, and 15, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edelstein et al. (US 20040172450, Herein “Edelstein”) in view of Greenspan et al. (US 20150199411, Herein “Greenspan”) In view of Yoakum et al. (US 20120158849, Herein “Yoakum”) in view of Augustine et al. (US 20090241048, Herein “Augustine”) in view of Chakra et al. (US 20110055177, Herein “Chakra”) in view of Massand (US 20130246901).
Regarding claim 1, Edelstein teaches a server (server for server-based collaboration ([0026] and [0027]); collaboration server ([0028] and [0029])) comprising:
a transceiver (communication by a server by way of a collaboration network ([0004] and [0009]); however, Massand, makes transceiver abundantly clear);
a storage storing a document (create a stored document added to a document collection of the collaboration server, the document created/saved by the server for collaboration with collaborators [0034]) which is created by the server (the server performs creating a collaboration document added to a collaboration database [0034]), in response to a request from a first device (an initiation submitted by a user in order to begin a collaboration [0027]); and
at least one processor configured (collaboration server computer ([0009] and [0015]) and processor [0046]) to:
control the transceiver to receive, from a second device (based on a collaboration document initiated by a first user and stored at the collaboration server, a second user collaborates by, e.g., performing editing of the document, causing document modification updates [0041]), a work request for editing the stored document (user request for updating the document on the collaboration site [0041]);
edit the stored document based on the received work request (update the collaboration document stored on the server by updating the version of the document on the collaboration server [0041]),
create work history information with respect to editing the document by the server (the server performs creating a calendar maintained on the collaboration server for use by the collaborators in the collaboration [0034]).

However, even though Edelstein discloses server-based calendar capability for maintaining a collaboration calendar [0034], Edelstein fails to make abundantly clear arrange the indicator at a region.
Yet, in a related art, Greenspan makes abundantly clear with respect to a server computer having, e.g., processors and memory ([0013] to [0017]; [0047] to [0050]) in communication with several clients each configured to collaborate on a same, edited document ([0033] and [0049]), arranging the 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the arranging the crated work history with an indicator of Greenspan with the server-based document collaboration of Edelstein to have arrange the indicator at a region. The combination would allow for, according to the motivation of Greenspan, efficiently and effectively providing indications of document editing operations allowing users to conveniently view the history of document modifications, such as historically performed using a track changes features [0004] but further allowing the user to view and navigate a revision history of a document, thus alleviating the user of the burden of having to manually view modifications by moving through them one modification at a time; rather, the user may interact with multiple indicated changes simultaneously ([0005] to [0018]). 
Furthermore, Greenspan teaches and/or makes abundantly clear:
a server (host management server via communication network provides document management services to a community of users ([0049] to [0059]); the server including document management controls (fig. 1B)) comprising: 
transceiver (a transceiver including communication interface (Fig. 1C; see also Figs. 1A, 1B, and 1D for communicating with a plurality of think clients to display managed document information managed by the server [0092]);
a storage storing a document which is created by the server, in response to a request from a first device (based on a user’s input, storing a document (e.g., a first historical version of a document) [0009] such as managing documents stored on the server [0054]); and
at least one processor (server having one or more processors and memory [0013]) configured to:
control the transceiver to receive, from a second device, a work request for editing the stored document (control performed by the server using, e.g., [0073]; receiving an order to perform modifications to the stored document, such as by receiving a series of modifications to the document [0009]; a user may make a request for editing the document, the editing performed at the server upon the server receiving the modifications [0125] via communication with users over the server-based network [0052], further corresponding with the stored edited information ([0056] to [0061])),
edit the stored document based on the received work request (document editing system implemented on a server [0033] for receiving editing requests and editing a document [0038], further for configuring a document history [0039] and providing for display the historical timeslider based on the edited document [0040]), 
create work history information with respect to editing the document by the server (version management logic for presenting a time-line of historical document data to a requesting user, such that the user may navigate the document history (e.g., different states of the document) [0044], the history information including modifications to the document ([0045] to [0061])), arrange the created work history information with an indicator representing a type of the edited document in a calendar form (e.g., indicators indicating a particular state or version of the document [0097]), and
control the transceiver to transmit, toward a third device, the work history information with the indicator, to cause the third device to display the indicator or the work history information to be linked with the region in the calendar form (perform document-related requests and inputs and provide responses to a plurality of clients [0073], including instructions for displaying a timeslider [0077], the timeslider data including history information [0005] and indicator indicating revision history information, such as version markers associated with a a particular point in the document revision 

However, Edelstein in view of Greenspan fails to specifically teach generate an indicator based on at least one of a title of the document, a program used to edit the document, and a title of a device that requests creating or editing of the document which are included in the crated work history information; arrange the indicator at a region, corresponding to a date or time by using work time information included in the work history information, in a calendar form.
	Yet, in a related art, Yoakum discloses generating an indicator based on, e.g., collaboration application name [0008] and, further, arrange the indicator at a region (e.g., a collaboration timeline [0006] arranged at a server (fig. 1) including an indicator rendered temporally (fig. 6), such as a time corresponding with a given entry associated with the artifact ([0007] and fig. 2) and the indicator describing document event information such as a collaboration application name ([0008] and [0042])), corresponding to a date or time by using work time information included in the work history information such as descriptive indicia identifying the artifact/edit (abstract, [0007], [0008], [0009], [0042], and [0044]), in a calendar form (e.g., the time-based calendar indicating time stamps (fig. 3)), such as for displaying the timeline at a user device (figs. 5 and 6). Further, the edit request as a request to submit an artifact is recorded by the server storing the collaboration timeline as an event update to the timeline [0009]. As such, users uploading documents for editing may be received by the server and a corresponding timeline generated for which user edits such as uploaded artifacts may be uploaded and stored at respective regions within the timeline ([0033] and [0034]). For instance, a user may perform edits to a spreadsheet [0043] which may be represented on the timeline accordingly [0044]; further, indicators and corresponding timeline for rendering on a display in a timeline form (fig. 6).

Furthermore, Yoakum teaches or makes abundantly clear:
control the transceiver to receive, from a second device, a word request for editing the stored document (communication intervade and central server for controlling user edits and timeline, such as a first user via a communication device submitting an artifact (i.e., edit) to the central document content such as spreadsheet (fig. 1); spreadsheet editing [0003], [0004], and [0041]);
edit the stored document based on the received work request (the central service receives an artifact (i.e., user edit) during the collaboration session by capturing the artifact, such as for the purpose of rendering a timeline bsed on the captured artifact/edit [0007] based on the edit of the stored document such as editing of the stored spreadsheet ([0039] and [0041] to [0044]));
create work history information with respect to editing the document by the server (e.g., stored artifact and collaboration timeline (fig. 1) and corresponding metadata, such as name, identifier, and timing ([0007] and [0008]));
arrange the indicator at a region corresponding to a date or time by using work time information included in the work history information, in a calendar form (indicators and corresponding timeline for rendering on a display in a timeline form (fig. 6)).

However, even though Yoakum discloses an identifying collaboration application name which is included in the created work history information and in an effort to further prosecution based on the following elements, Augustine makes abundantly clear the “program used to edit the document” as recited as follows: generate an indicator based on at least one of a title of the document, a program used to edit the document, and a title of a device that requests creating or editing of the document which are included in the created work history information.
Yet, in a related art, Augustine discloses timeline information corresponding with document work including a particular icon (e.g., a Microsoft Word document icon) and other icons may be used on the timeline [0079]. Further, Augustine discloses placing and displaying the icon on the date in which the document was worked on that displays the date, as follows: a document icon, for instance, may be located on the timeline to be visually mapped to the relevant date ([0078] and [0079]) corresponding with, e.g., the program such as a word processor used to edit the document [0079]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the indicator representing a type of document managed for the calendar representation of Augustine with the server-based document collaboration of Edelstein in view of Greenspan in view of Yoakum to have generate an indicator based on at least one of a title of the document, a program used to edit the document, and a title of a device that requests creating or editing 

Even though Greenspan discloses timeline information corresponding with a timeslider (Fig. 3) corresponding with modification information (Figs. 4 and 5), Edelstein in view of Greenspan in view of Yoakum in view of Augustine fails to specifically teach calendar form.
Yet, in a related art, Chakra makes abundantly clear the server determining modifications to the shared document, and notifications are provided to a requesting client, the content modifications provided as notifications when the respective client queries the server [0026], such as a notification in calendar form indicating a user who modified the document from among a group of collaborators; the notification also indicates the content modifications [0027]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the calendar representation of Chakra with the server-based document management of Edelstein in view of Greenspan in view of Yoakum in view of Augustine to have calendar form. The combination would allow for, according to Chakra, efficiently providing the plurality of collaborators with awareness of a current status of a document, including, e.g., a current version of the shared document and modifications made to the shared document; the provided calendar interface 

	However, Edelstein in view of Greenspan in view of Yoakum in view of Augustine in view of Chakra fails to make abundantly clear transceiver.
	Yet, in a related art, Massand makes abundantly clear transceiver, for performing collaboration on a document [0006] over a network [0007] using a transceiver for networking technology [0034].
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the transceiver of Massand with the document management within a server-based system of Edelstein in view of Greenspan in view of Yoakum in view of Augustine in view of Chakra to have transceiver. The combination would allow for, according to the motivation of Massand, networking for communication the clients and the server so that the network may have the infrastructure that implements the communication and collaboration of information of a server network, including transceivers, that provide for communication across the network between collaborating clients by way of the server [0034].  

Regarding claim 2, Edelstein in view of Greenspan in view of Yoakum in view of Augustine in view of Chakra in view of Massand teaches the limitations of claim 1, as explained above.
Furthermore, Greenspan teaches the server of claim 1, wherein the created work history information further comprises at least one of title information of the edited document, user information related to the edited document, and file size information of the edited document (under broadest reasonable interpretation of “at least one of,” Greenspan discloses the generated and rendered calendar data includes, e.g., a version marker, a date and time, a specific modification [0037]).



Regarding claim 4, Edelstein in view of Greenspan in view of Yoakum in view of Augustine in view of Chakra in view of Massand teaches the limitations of claims 1 and 2, as explained above.
Furthermore, Chakra teaches the server of claim 2, wherein the user information related to the edited document comprises identification information of a user who edited the edited document (content with timestamp showing the user who edited the document, and the date of the relevant edit (fig. 1)).

Regarding claim 8, claim 8 recites similar limitations as claim 1 – see rejection rationale above.

Regarding claim 9, claim 9 recites similar limitations as claim 2 – see rejection rationale above.

Regarding claim 11, claim 11 recites similar limitations as claim 4 – see rejection rationale above.

Regarding claim 15, Edelstein teaches a non-transitory computer-readable storage medium storing a computer program for managing work history information of a document while co-authoring the document by a server (server-based collaboration [0006] over a network ([0009] and fig. 2); server computer [0015]; server memory ([0022] and [0056]); document collaboration (abstract;document modification collaboration [0005])), wherein the computer program comprises instructions executable by a processor (processor ([0015], [0021], [0025], [0045], and [0046])) to perform:
	Claim 15 recites similar limitations as claim 1 – see rejection rationale above.

Regarding claim 16, claim 16 recites similar limitations as claim 2 – see rejection rationale above.

Regarding claim 18, claim 18 recites similar limitations as claim 4 – see rejection rationale above.

Regarding claim 20, claim 20 recites similar limitations as claim 6 – see rejection rationale above.


Claims 6, 7, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edelstein in view of Greenspan in view of Yoakum in view of Augustine in view of Chakra in view of Massand, as applied above, and in view of Twiss et al. (US 20110113348, Herein “Twiss”).
Regarding claim 6, Edelstein in view of Greenspan in view of Yoakum in view of Augustine in view of Chakra in view of Massand teaches the limitations of claim 1, as explained above.
However, Edelstein in view of Greenspan in view of Yoakum in view of Augustine in view of Chakra in view of Massand fails to specifically teach the server of claim 1, wherein the at least one processor is further configured to control the transceiver to transmit, to the third device, the work history information in response to the indicator being selected by a user.
	Yet, in a related art, Twiss discloses selecting a collaboration event on the timeline, causing information associated with the collaboration event to be displayed [0045], the selection made from among a plurality of devices, including a third device ([0019], [0021], and [0034]).


Regarding claim 7, Edelstein in view of Greenspan in view of Yoakum in view of Augustine in view of Chakra in view of Massand teaches the limitations of claim 1, as explained above.
However, Edelstein in view of Greenspan in view of Yoakum in view of Augustine in view of Chakra in view of Massand fails to specifically teach the server of claim 1, wherein the at least one processor is further configured to:
control the transceiver to receive, from the third device, a selection of a least one of a user, a type of document, and the document,
filter the work history information in the calendar form according to the selection, and
control the transceiver to transmit, to the third device, the filtered work history information.

	Yet, in a related art, Twiss teaches:
control the transceiver to receive, from the third device, a selection of a least one of a user, a type of document, and the document (at the server, the server performs an immersive collaboration arrangement 216 [0031] which generates a timeline ([0010] to [0019]) based on user requested parameters, such as user requested parameters including filtering based on certain collaboration events while others are substantially removed [0038], events including, e.g., documents [0019] and corresponding data such as the authors of a given document [0048]),
filter the work history information in the calendar form according to the selection (timeline filtering [0037]), and
control the transceiver to transmit, to the third device, the filtered work history information (while the timeline data may be viewed at the user device, the server-based collaboration system arranges the timeline at the centralized server that the users may access through a network at a respective computing system to view the arranged, obtained data from the networked server [0020]).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the filtering the requested data of Twiss with the server-based document collaboration and management of Edelstein in view of Greenspan in view of Yoakum in view of Augustine in view of Chakra in view of Massand to have control the transceiver to receive, from the third device, a selection of a least one of a user, a type of document, and the document, filter the work history information in the calendar form according to the selection, and control the transceiver to transmit, to the third device, the filtered work history information. The combination would allow for, according to the motivation of Twiss, providing information associated with a document selected by the 

Regarding claim 13, claim 13 recites similar limitations as claim 6 – see rejection rationale above.

Regarding claim 14, claim 14 recites similar limitations as claim 7 – see rejection rationale above.


Conclusion
Other art made of record may be included in the attached Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
/JASON T EDWARDS/              Examiner, Art Unit 2144